Acknowledgments
1. 	Applicant’s original filing on 6/10/2019 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20220507, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims 1-20 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this Examiner’s amendment was given in a telephonic interview with Christopher George (USPTO Registration No. 51,728) on or about 4/26/2022.
7.	 The Application has been amended one (1) time as follows:

(Currently Amended)	A method comprising:
	receiving, by a communication interface of an authorization module comprising a processor, a part file with instructions to manufacture one or more parts with an additive manufacturing machine;
	forwarding, by the communication interface of an authorization module, the part file to a geometric analysis module;
	generating, by the geometric analysis module, a shape signature for the part based on the part file;
	providing a signature storage entity storing one or more stored shape signatures, wherein the one or more stored shape signatures are one of an authorized-to-print stored shape signature and an unauthorized-to-print stored shape signature;
	determining, by a printing decision module, the generated shape signature of the part corresponds to at least one of the authorized-to-print stored shape signatures or at least one of the unauthorized-to-print stored shape signatures; 
transmitting, by the printing decision module, the determination to an authorization module; and
	receiving, by the authorization module, the determination of whether the generated shape signature of the part corresponds to at least one authorized-to-print stored shape signature or at least one unauthorized-to-print stored shape signature.

(Original)	The method of claim 1, further comprising:
recording the generated shape signature for the part in a secure, ledger.

(Original)	The method of claim 1, wherein the part file is one of a geometry file or a build file.

(Original)	The method of claim 1, wherein determining the shape signature of the part corresponds to the one or more stored shape signatures further comprises:
	determining a probability the generated shape signature matches at least one stored shape signatures; and
	determining whether the probability is statistically significant based on a statistical significance process.

(Original)	The method of claim 4, wherein matching is one of exact or non-exact.

(Original)	The method of claim 1, wherein generating the shape signature further comprises:
	receiving the part file at a geometric analysis module of the authorization module; and
	executing a shape characterization process.

(Original)	The method of claim 1, wherein the shape signature is output as an array of data histogram.

(Original)	The method of claim 1, wherein the shape signature includes one or more dimensions for the part.

(Original)	The method of claim 8, wherein each of the one or more dimensions include a weight.

(Original)	The method of claim 9, wherein determining the generated shape signature corresponds to at least one stored shape signatures further comprises:
	determining a probability that each of the dimensions of the generated shape signature matches at least one of the dimensions of the stored shape signatures; 
	determining whether the probability is statistically significant based on a statistical significance process; and
	receiving the determined probability and determined statistical significance at a weighting process.

(Original)	The method of claim 1, wherein the shape signature corresponds to at least one stored shape signature when a threshold is reached.

(Currently Amended)	The method of claim 1, further comprising:
	printing the part with the additive manufacturing machine when the printing decision module receives the determination that the generated shape signature of the part corresponds to the authorized-to-print stored shape signatures.

(Currently Amended)	The method of claim 1, further comprising:
	preventing the generated shape signature from being used to print the part with the additive manufacturing machine when the printing decision module receives the determination that the generated shape signature of the part corresponds to the unauthorized-to-print stored shape signatures.   

14.	(Currently Amended)	A system comprising:
an authorization module including a printing decision module and a geometric analysis module;
an authorization processor; and
a memory storing program instructions, the authorization processor and the authorization module operative with the program instructions to perform the functions as follows:

receive a part file with instructions to manufacture one or more parts with an additive manufacturing machine;
forward the part file to the geometric analysis module;
generate, by the geometric analysis module, a shape signature for the part based on the part file;
provide a data store storing one or more stored shape signatures, wherein the one or more stored shape signatures are one of an authorized-to-print stored shape signature and an unauthorized-to-print stored shape signature;
determine, by the printing decision module, the generated shape signature of the part corresponds to at least one of the authorized-to-print stored shape signatures or at least one of the unauthorized-to-print stored shape signatures; and
receive, by the authorization module, the determination of whether the generated shape signature of the part corresponds to at least one authorized-to-print stored shape signature or at least one unauthorized-to-print stored shape signature.

15.	(Original)	The system of claim 14, further comprising program instructions to perform the functions as follows:
record the generated shape signature for the part in a secure, ledger.

16. 	(Original)	The system of claim 14, wherein determining the shape signature of the part corresponds to the one or more stored shape signatures further comprises program instructions to perform functions as follows:
determine a probability the generated shape signature matches at least one of the one or more stored shape signatures; and
determine whether the probability is statistically significant based on a statistical significance process.

17. 	(Original)	The system of claim 14, wherein the shape signature includes one or more dimensions for the part, and wherein each of the one or more dimensions include a weight.

18. 	(Original)	The system of claim 17, wherein determining the generated shape signature corresponds to at least one stored shape signatures further comprises program instructions to perform functions as follows:
determine a probability that each of the weighted dimensions of the generated shape signature matches at least one of a plurality of weighted dimensions of the stored shape signatures;
determine whether the probability is statistically significant based on a statistical significance process;
receive the determined probability and determined statistical significance at a weighting process;
executing the weighting process to output a final probability; and
comparing the final probability to a pre-defined threshold.

19. 	(Currently Amended)	A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising:
receiving, via a communication interface of an authorization module comprising a processor, a part file with instructions to manufacture one or more parts with an additive manufacturing machine;
forwarding the part file to a geometric analysis module;
generating, by the geometric analysis module, a shape signature for the part based on the part file;
providing a data store storing one or more stored shape signatures, wherein the one or more stored shape signatures are one of an authorized-to-print stored shape signature and an unauthorized-to-print stored shape signature;
determining, by a printing decision module, the generated shape signature of the part corresponds to at least one of the authorized-to-print stored shape signatures or at least one of the unauthorized-to-print stored shape signatures; 
transmitting, by the printing decision module, the determination to the authorization module; and
receiving, by the authorization module, the determination of whether the generated shape signature of the part corresponds to at least one authorized-to-print stored shape signature or at least one unauthorized-to-print stored shape signature.

20. 	(Original)	The medium of claim 19, further comprising:
recording the generated shape signature for the part in a secure, ledger.


Reasons for Allowance
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2009/0240907 to Crandell) which discloses an authorization method includes recognizing a request to access a data storage unit from a user, providing user identification and identifying information of the data storage unit, receiving a response from the authorization module, and passing the request to the data storage unit if the user is authorized to access the data storage unit. An access control system includes the authorization module configured to receive the request to access the data storage unit from the client device and determine whether the user is authorized to access the data storage unit.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 14 and 19, specifically the combination of steps of: forwarding, by the communication interface of an authorization module, the part file to a geometric analysis module; generating, by the geometric analysis module, a shape signature for the part based on the part file; providing a signature storage entity storing one or more stored shape signatures, wherein the one or more stored shape signatures are one of an authorized-to-print stored shape signature and an unauthorized-to-print stored shape signature; as recited in claims 1, 14 and 19.  Moreover, the missing claimed elements from Crandell are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Crandell disclosures because it is not common to: forwarding, by the communication interface of an authorization module, the part file to a geometric analysis module; generating, by the geometric analysis module, a shape signature for the part based on the part file; providing a signature storage entity storing one or more stored shape signatures, wherein the one or more stored shape signatures are one of an authorized-to-print stored shape signature and an unauthorized-to-print stored shape signature; hence, the claims are allowable over the cited prior art.  Dependent claims 2-13, 15-18 and 20 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/7/2022